
	
		I
		111th CONGRESS
		2d Session
		H. R. 6207
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2010
			Ms. Herseth Sandlin
			 (for herself and Mr. Peterson)
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Robert T. Stafford Disaster Relief and
		  Emergency Assistance Act to improve recovery and hazard mitigation activities
		  with respect to major disasters, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Flood Mitigation and Recovery Act of
			 2010.
		2.Corps of
			 Engineers flood damage reduction projects
			(a)In
			 generalIn carrying out a
			 study for a flood damage reduction project to be carried out for a flood prone
			 disaster area, the Secretary of the Army may determine that the project is
			 justified and recommend the project solely on the basis that the non-Federal
			 interest for the project has demonstrated that the project is appropriate and
			 needed to protect the long-term economic viability of the area.
			(b)Flood prone
			 disaster area definedIn this
			 section, the term “flood prone disaster area” means an area determined by the
			 President at any time to be a flood prone disaster area under section 428 of
			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (as added
			 by section 3 of this Act).
			3.Flood prone
			 disaster areasTitle IV of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170
			 et seq.) is amended—
			(1)by redesignating
			 the second section 425 (42 U.S.C. 5189e; relating to essential service
			 providers) as section 427; and
			(2)by adding at the
			 end the following:
				
					428.Flood prone
				disaster areas
						(a)Determination of
				flood prone disaster areas
							(1)In
				generalIf the President declares under section 401 that a major
				disaster exists in an area due to flooding, the President shall determine at
				the time of the declaration whether the area qualifies as a flood prone
				disaster area for the purposes of this section.
							(2)CriteriaThe
				President shall determine an area to be a flood prone disaster area under
				paragraph (1) if the area has experienced at least 2 other major disasters due
				to flooding during the 5-year period preceding the date of the declaration
				referred to in paragraph (1).
							(3)ApplicabilityThe determination that an area is a flood
				prone disaster area in connection with a major disaster shall apply to
				assistance made available under this Act with respect to that disaster.
							(b)Special rules
				for flood prone disaster areas
							(1)Contributions
				for hazard mitigation measures
								(A)Federal
				shareIn making contributions for hazard mitigation measures
				under section 404 for the benefit of a flood prone disaster area, the President
				shall treat the 75 percent specified in the first sentence of
				subsection (a) of that section as—
									(i)90
				percent; or
									(ii)100 percent, if
				the President determines that the measures would not be carried out without
				additional Federal funding and are necessary to protect the long-term economic
				viability of the area.
									(B)Total
				contributionsIn making
				contributions for hazard mitigation measures under section 404 for the benefit
				of a flood prone disaster area, the President shall—
									(i)treat the 15 percent
				specified in the last sentence of subsection (a) of that section as 20 percent;
				and
									(ii)treat the
				20 percent specified in section 322(e)(1) as 25 percent.
									(2)Repair,
				restoration, and replacement of damaged facilitiesIn
				making contributions for the repair, restoration, reconstruction, or
				replacement of facilities under section 406 for the benefit of a flood prone
				disaster area, the President shall treat the 75 percent
				specified in subsection (b)(1) of that section as—
								(A)90 percent;
				or
								(B)100 percent, if the President determines
				that the activity would not be carried out without additional Federal funding
				and is necessary to protect the long-term economic viability of the
				area.
								(c)Flood prone
				disaster area task forces
							(1)EstablishmentIn
				each State that includes a flood prone disaster area, the President shall
				establish a task force to ensure that activities in response to the major
				disaster in that area are coordinated and carried out appropriately.
							(2)MembershipThe President shall ensure, to the extent
				practicable, that each task force established under paragraph (1) is composed
				of the heads of all Federal and State agencies relevant to disaster response
				activities in the flood prone disaster area.
							.
			4.Hazard
			 mitigationSection 404 of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5170c) is amended by adding at the end the following:
			
				(d)Timing of
				contributionsIn making
				contributions for hazard mitigation measures under this section with respect to
				a major disaster, the President, to the extent practicable, shall—
					(1)review an
				application for assistance not later than 3 months after the date on which the
				application is received; and
					(2)begin providing
				contributions to the cost of the measures not later than 6 months after the
				date on which the major disaster is
				declared.
					.
		5.Federal
			 assistance to individuals and householdsSection 408(a) of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(a)) is amended by
			 adding at the end the following:
			
				(3)Consideration of
				certain factorsIn
				determining whether to provide financial assistance or direct services under
				this section to an individual or household affected by a major disaster, the
				President shall give consideration to—
					(A)the economic
				impact of the major disaster on the area in which the individual or household
				is located; and
					(B)the number of
				other major disasters that have been declared with respect to that area during
				the preceding 5-year
				period.
					.
		6.Emergency
			 reliefSection 120(e) of title
			 23, United States Code, is amended by inserting after natural disaster
			 or catastrophic failure the following: , or accomplished more
			 than 180 days after the actual occurrence if the Secretary determines that
			 inclement weather or flooding prevented accomplishment within 180
			 days,.
		7.Repair,
			 restoration, and replacement of damaged facilities pilot program
			(a)In
			 generalDuring the 2-year
			 period beginning on the date of enactment of this Act, the President shall
			 select 3 major disasters declared under section 401 of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) for the use of
			 modified response procedures in accordance with subsection (b).
			(b)Modified
			 response proceduresWith
			 respect to a major disaster selected for modified response procedures under
			 subsection (a), the President, in carrying out section 406 of the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172), shall
			 make contributions to a State or local government for a repair, restoration,
			 reconstruction, or replacement project—
				(1)at the time that a
			 bid is selected for awarding the contract with respect to the project;
			 and
				(2)in an amount based
			 on the bid selected.
				(c)ReportNot
			 later than 30 months after the date of enactment of this Act, the President
			 shall submit to Congress a report on the results of the use of modified
			 response procedures under this section, including a description of—
				(1)any benefits that resulted from the use of
			 the procedures; and
				(2)any overpayments
			 that resulted from the use of the procedures.
				8.Indian tribe
			 disaster response management pilot program
			(a)EstablishmentThe President shall establish an Indian
			 tribe disaster response management pilot program (in this section referred to
			 as the program) in accordance with this section.
			(b)Participants
				(1)In
			 generalNot later than 6 months after the date of enactment of
			 this Act, the President shall select 5 Indian tribes (as such term is defined
			 in section 4(e) of the Indian Self-Determination and Education Assistance Act
			 (25 U.S.C. 450b(e))) to participate in the program.
				(2)Consideration of
			 past major disaster declarationsIn considering an Indian tribe for
			 participation in the program, the President shall give consideration to the
			 number of major disasters that have been declared with respect to the lands of
			 the Indian tribe by the President under section 401 of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170).
				(c)Treatment as
			 States
				(1)In
			 generalNotwithstanding
			 section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance
			 Act (42 U.S.C. 5122), an Indian tribe selected for participation in the program
			 shall be treated as a State for purposes of—
					(A)requesting, under
			 section 401 of such Act (42 U.S.C. 5170), a declaration by the President that a
			 major disaster exists with respect to lands of the Indian tribe; and
					(B)managing response
			 activities under that Act with respect to a major disaster declared.
					(2)DurationAn Indian tribe selected for participation
			 in the program shall be treated as a State in accordance with paragraph (1)
			 during the 5-year period beginning on the date on which the Indian tribe is
			 selected for program participation.
				(d)Technical
			 assistance and grantsThe President is authorized to provide
			 technical assistance and grants to an Indian tribe selected for participation
			 in the program to ensure that the Indian tribe has the appropriate personnel
			 for and is prepared to manage disaster response activities during program
			 participation.
			(e)ReportNot
			 later than 30 months after the date of enactment of this Act, the President
			 shall submit to Congress a report describing the results of the program and any
			 related recommendations, including a recommendation on whether to make the
			 program permanent and allow the participation of all Indian tribes.
			9.Study and
			 implementation plan grants with respect to road projectsThe Administrator of the Federal Emergency
			 Management Agency is authorized to make a grant to a State to assist the State
			 to—
			(1)conduct a study to
			 determine and prioritize road projects that need to be completed for the State
			 to be prepared for flooding or other potential disasters; and
			(2)develop an
			 implementation plan for projects determined to be a priority under paragraph
			 (1).
			10.Report on
			 communicationNot later than
			 12 months after the date of enactment of this Act, the Administrator of the
			 Federal Emergency Management Agency shall submit to Congress a report that
			 includes—
			(1)a description of
			 the efforts of the Administrator to improve communication with State and local
			 officials with respect to the disaster response, recovery, and hazard
			 mitigation programs of the Agency; and
			(2)recommendations
			 for continuing to improve such communication.
			11.Hazard
			 mitigation assistance reportNot later than 6 months after the date of
			 enactment of this Act, the President shall submit to Congress a report that
			 includes—
			(1)a description of the efforts of the
			 President to utilize contributions made under section 406 of the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172) for
			 hazard mitigation projects;
			(2)an assessment of
			 the effectiveness of the efforts described in paragraph (1), including a
			 specification of impediments to effectiveness;
			(3)recommendations
			 for improving the effectiveness of the efforts described in paragraph (1);
			 and
			(4)a description of the interaction between
			 the efforts described in paragraph (1) and contributions for hazard mitigation
			 measures made under section 404 of such Act (42 U.S.C. 5170c).
			12.GAO studies and
			 reports
			(a)Assistance to
			 distressed communities
				(1)StudyThe Comptroller General shall conduct a
			 study on the effectiveness of the major disaster declaration process and other
			 response activities under the Robert T. Stafford Disaster Relief and Emergency
			 Assistance Act (42 U.S.C. 5121 et seq.) in providing assistance to distressed
			 communities, including Indian tribes (as such term is defined in section 4(e)
			 of the Indian Self-Determination and Education Assistance Act (25 U.S.C.
			 450b(e))).
				(2)ReportNot
			 later than 12 months after the date of enactment of this Act, the Comptroller
			 General shall submit to Congress a report on the results of the study conducted
			 under paragraph (1).
				(b)Paperwork
			 reduction for hazard mitigation projects
				(1)StudyThe Comptroller General shall conduct a
			 study on the application processes and paperwork required for programs under
			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5121 et seq.) that provide assistance for hazard mitigation activities,
			 including whether application process complexity prevents certain entities from
			 applying for the assistance.
				(2)ReportNot later than 12 months after the date of
			 enactment of this Act, the Comptroller General shall submit to Congress a
			 report on the results of the study conducted under paragraph (1), which shall
			 include recommendations for streamlining the application processes and
			 paperwork required for programs that provide assistance for hazard mitigation
			 activities.
				
